Title: To Thomas Jefferson from William Preston, 10 April 1781
From: Preston, William
To: Jefferson, Thomas



Sir
Inglis’s Ferry April 10th. 1781

Yesterday I received your Excellency’s Letter with other Papers by Wheeling the Messenger. I was then on my Way from Montgomery Court House where I had called a meeting of the Officers and Magistrates in order to lay off the County into Districts agreeable to the act of Assembly for raising Troops for the Continental Army; And as I had but Just parted with several of the Officers and Justices when your Letter came to hand, I had them again conveened. We then concluded, to go on with raising our Quota of Troops, as much Time had been spent to put the Business in a proper Train: At the same time I gave the necessary Orders for raising the Number of Men required to Join General Green’s Army; but I must confess, I am really affraid of Success herein as our Officers and Men have been so harrassed with hard Duty for near a Year past that they begin to complain for want of Time to attend their Farms for the Support of their Families. However nothing in my Power shall be wanting to comply with the Requisition.
Should the Cherokees incline to treat, which I much Doubt, it will not be in my power to attend the Treaty. The great distance to the Big Island, my very infirm state of Health, together with the Care of the Militia, which engrosses far the largest part of my Time, will, I hope, excuse my non attendance on that Business, and induce your Excellency to appoint some other Person in my Room.
I shall very shortly make a Return to your Excellency of the Strength of the Militia of Montgomery, which I am now enabled  to do, and at the same time beg Leave, by a few undoubted Facts, to Justify my Conduct in calling out this Militia to North Carolina in February last, as I understand some illiberal Reflections have been wantonly thrown out against my Character by several Gentlemen down the Country, who perhaps were unacquainted with Facts as much as with the Duties of a Militia Officer.
I am Your Excellency’s most Obedt and very hble Servt.,

Wm. Preston

